Citation Nr: 0421297	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tingling and numbness of the chest and arms.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to March 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied compensation under 38 U.S.C.A. § 
1151 for tingling and numbness of the chest and arms, claimed 
as a residual of May 1996 surgery performed at the 
Albuquerque VA Medical Center (MC).  In February 2003, the 
veteran testified at a hearing at the RO.  

As set forth below, a remand of this matter is required.  The 
appeal will be remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, it is noted that because the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 was 
filed after October 1, 1997, the current version of that 
statute and its implementing regulations are applicable.  See 
VA O.G.C. Prec. Op. No. 40- 97, 63 Fed. Reg. 31263 (1998).

These provisions provide that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability or death were service-
connected.  A disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

Regardless, compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3) (2003).

The evidence in this case includes records from the 
Albuquerque VAMC which show that in May 1996, the veteran was 
hospitalized and underwent an excision of an interior 
mediastinal mass, teratoma.  He now claims that he has 
tingling and numbness in his chest and arms as a result of 
the surgery.  Because the nature and etiology of the 
veteran's symptoms are unclear from the medical evidence of 
record, a medical examination is necessary.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).

In addition, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  VA must also advise the claimant to provide any 
evidence in his possession that pertains to the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
A review of the record indicates that the veteran has not yet 
received the required notification.

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and any representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations. 

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
obtaining an opinion as to whether it is 
at least as likely as not that the 
veteran sustained any additional 
disability manifested by tingling and 
numbness in the chest and arms as a 
result of the May 1996 surgical 
procedure.  If the examiner concludes 
that the veteran has such an additional 
disability manifested by tingling and 
numbness, he or she should provide an 
opinion as to whether the proximate cause 
of the additional disability was (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the surgical treatment or (B) 
an event not reasonably foreseeable.  

3.  The RO should then readjudicate the 
claim of entitlement to compensation 
under 38 U.S.C.A. § 1151.  If the benefit 
sought on appeal remains denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  


Thereafter, the case should be returned to the Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




